Case: 11-51000     Document: 00511880930         Page: 1     Date Filed: 06/08/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 8, 2012
                                     No. 11-51000
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

HECTOR MANUEL GARCIA-RIOS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:11-CR-264-1


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Hector Manuel Garcia-Rios (Garcia) appeals his sentence following his
guilty plea conviction for illegally reentering the United States after having been
deported. Garcia argues that his sentence overstated the seriousness of his
offense because it included a 16-level increase in his offense level under U.S.S.G.
§ 2L1.2 based on a conviction that was more than 15 years old. He also argues
that the district court did not take into consideration his personal history,
particularly the age of the prior conviction. Garcia has adequately preserved his

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-51000   Document: 00511880930     Page: 2     Date Filed: 06/08/2012

                                 No. 11-51000

reasonableness challenge for appellate review. See United States v. Rodriguez,
523 F.3d 519, 526 n.1 (5th Cir. 2008) (noting that where the appellant has
presented the pertinent legal argument for a different sentence to the district
court, the ordinary standard of review is applicable) .
      The “staleness” of a prior conviction used in the proper calculation of a
Guidelines range does not render a sentence substantively unreasonable; nor
does it destroy the presumption of reasonableness that attaches to such
sentences. United States v. Rodriguez, 660 F.3d 231, 234 (5th Cir. 2011).
Moreover, the district court specifically noted that it had considered the age of
the prior conviction in selecting a sentence at the bottom of the Sentencing
Guidelines range. Garcia has not shown that his sentence was unreasonable,
nor has he rebutted the presumption of reasonableness that attaches to his
sentence. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
AFFIRMED.




                                       2